Detailed Action
This is the final office action for US application number 17/146,759. Claims are evaluated as filed on June 21, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. 
With regards to Applicant’s argument that support for a first retractor in the first step and a second retractor in the second step is provided in paragraphs 66 and 76 and Figs. 5 and 6 (Remarks p. 6), Examiner notes that Figs. 5 and 6 do show two retractors 14 and 16 and paragraph 66 discloses replacing an elevator with retractor 14; however such does not disclose placing a second retractor along an inner space of the sharp instrument between the sharp instrument and the third tissue plane, and leaving the .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 33 and 35-42, the specification appears to lack proper antecedent basis for placing a second retractor along an inner space of the sharp instrument between the sharp instrument and the third tissue plane, and leaving the second retractor positioned between the second and the third tissue planes for use in retracting and for providing temporary visibility for further dissection of claims 33 lines 15-19. That is, such does not appear to be disclosed in the specification or shown in the drawings and was not originally claimed. Instead, the specification describes that retractor 30 is placed along elevator 28 after the elevator 28 is placed between two tissue planes 26-1 and 26-2 (¶71), elevator 28 is removed and place between two different tissue planes 26-2 and 26-3 (¶s 72 and 73), and that the retractor 30 is removed from the space between tissue planes 26-1 and 26-2 and placed along inner space of the elevator 28 between tissue planes 26-2 and 26-3 (¶74). The method described in paragraphs 68-76 is illustrated in Figs. 7-12. Thus, the specification fails to provide proper antecedent basis for placing a second retractor along an inner space of the sharp instrument between the sharp instrument and the third tissue plane, and leaving the second retractor positioned between the second and the third tissue planes for use in retracting and for providing temporary visibility for further dissection of claims 33 lines 15-19.

Claim Objections
Claim(s) 14 and 33 is/are objected to because of the following informalities:
Claim 14 line 5 should read “from 1 cm to 8 cm [[with]] generally parallel to a femoral axis”.  
Claim 33 line 11 should read “further dissection; and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 33 and 35-42 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 33 and 35-42, the placing a second retractor along an inner space of the sharp instrument between the sharp instrument and the third tissue plane, and leaving the second retractor positioned between the second and the third tissue planes for use in retracting and for providing temporary visibility for further dissection of claims 33 lines 15-19 appears to be new matter. That is, such does not appear to be disclosed in the specification or shown in the drawings and was not originally claimed. Instead, the specification describes that retractor 30 is placed along elevator 28 after the elevator 28 is placed between two tissue planes 26-1 and 26-2 (¶71), elevator 28 is removed and place between two different tissue planes 26-2 and 26-3 (¶s 72 and 73), and that the retractor 30 is removed from the space between tissue planes 26-1 and 26-2 and .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 35, 37, and 39 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 35 is/are unclear with regards to the retractor in each of lines 1 and 2-3 and if such are intended to refer to the first retractor of claim 33 line 7 and/or the second retractor of claim 33 line 15 or how such is intended to be interpreted. Examiner suggests amending claim 33 consistent with the originally filed disclosure.
Claim(s) 37 is/are unclear with regards to the retractor in line 1 and if such is intended to refer to, or be in addition to, the first retractor of claim 33 line 7 or the 
Claim(s) 39 is/are unclear with regards to the retractor in line 2 and if such is intended to refer to, or be in addition to, the first retractor of claim 33 line 7 or the second retractor of claim 33 line 15. Examiner suggests amending claim 33 consistent with the originally filed disclosure.

Allowable Subject Matter
Claims 14 and 43-48 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775